DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 14 claims a hydroponic system which was drawn to a non-elected group and withdrawn from consideration. Note that applicant elected without traverse in the remarks dated 4/26/2021.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim is 14 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 13 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claim 1, lines 10-11, recites “a second structure including an opening shaped to directly hold the first structure nested in the second structure” which is not supported in the original disclosure because nowhere in the specification does applicant state that the second structure directly holds the first structure. Also, it appears that this limitation contradicts what is shown in the drawings because it appears that the second structure is indirectly holding the first structure by ring 520.
Claims 2-3, 5-6, 13 and 15 -17 depend from a rejected base claim and are also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Claim 15, lines 2-3, recites “the first structures are directly in held in the second openings in the first tray” which is unclear and confusing because claim 1 states that the first tray contains first openings and the second tray contains second openings. It will be interpreted to read -- the first structures are directly held in the first openings in the first tray--, as best understood by the examiner.
Claim 16 depends from a rejected base claim and is also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke (US PGPUB 20050274073) in view of Botman (WO 2014077682).
Regarding claim 1, Brooke teaches a plant holder system comprising: a first tray (see middle insert 112 in Fig. 11) having a plurality of first openings (access port 122; Fig. 11) distributed at a first density in the first tray (see Fig. 11, wherein the middle insert 112 has 6 access ports 122); a second tray (see 1st and 3rd inserts 112 in Fig. 11) having a plurality of second openings (access ports 122; Fig. 11) distributed at second density in the second tray (see Fig. 11, wherein the 1st and 3rd inserts 112 have 4 access ports 122 each), the second density being less dense than the first density (see explanation above); a first structure shaped to hold a plant during a first growth stage (planting pot 124 in middle insert 112; Fig. 11), the first structure having a bottom opening through which roots of a plant may grow (planting pot 124 has irrigation holes 75 which roots may grow through; Fig. 5) and being sized to directly fit in one of the plurality of first openings in first tray (planting pot 124 fits directly in access port 122 in middle insert 112; Fig. 11);the second structure (planting pot 124 in 1st and 3rd inserts 112; Fig. st and 3rd inserts 112; Fig. 11).
Brooke does not teach a second structure including an opening shaped to directly hold the first structure nested in the second structure 
Botman teaches a plant holder system (Abstract), including: a structure (upright opening edge 5; Fig. 4) including an opening (see opening created by upright opening edge 5 in Figs. 4 & 6) shaped to directly hold another structure (container 8; Figs. 4-6) nested in the structure (container 8 is nested in upright opening edge 5; Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second structure of Brooke shaped to directly hold the first structure in nested relationship as taught by Botman, in order to accommodate a smaller plant or to hold the plant by the stem area, which gives great stability to the plants being held, as recognized by Botman (Page 13, lines 28-30).
Regarding claim 2, Brooke as modified by Botman teaches the plant holder system of claim 1 (see above) and further teaches wherein the second structure comprises: a ring containing the opening (Brooke – see top of planting pot 124 which has a ring shape; Fig. 11) shaped to directly hold the first structure (nesting or directly holding concept as modified with Botman); and a root support structure (Brooke – bottom portion of planting pot 124; Fig. 11) attached to the ring and positioned to hold roots extending through the bottom opening of the first structure (functional recitation to which upon nesting the first structure, the root support structure can and does perform the intended function of to hold the roots extending through the bottom opening of the first structure).
Regarding claim 3, Brooke as modified by Botman teaches the plant holder system of claim 1 (see above) and further comprising a media above (Brooke – growing media 82; Page 3, para [0049]) the 
Regarding claim 5, Brooke as modified by Botman teaches the plant holder system of claim 1 (see above) and where the first tray and second tray have the same area (Brooke - inserts 112 all have the same area; Fig. 11).
Regarding claim 6, Brooke as modified by Botman teaches the plant holder system of claim 1 (see above) and wherein the first structure has a cup shape (Brooke – planting pot 124 of the 2nd insert 112 has a cup shape; Fig. 11).
Regarding claim 13, Brooke as modified by Botman teaches the plant holder system of claim 5 (see above) and further comprising a tub assembly (Brooke – reservoir 102; Fig. 11) providing space for plant roots and including a tray-mounting structure (Brooke – inserts 112 are mounted in support zones 110) in which either of the first tray and they second tray may be alternatively mounted (Brooke – inserts are identical in size and can be interchangeably placed in any of the support zones 110; Fig. 11;Col. 6, lines 53-59).
Regarding claim 15, Brooke as modified by Botman teaches the plant holder system of claim 1 (see above) and further comprising a plurality of the first structures (Brooke – planning pots 124 in 2nd insert 112; Fig. 11), the plant holder system having a first configuration in which the first structures are directly in held in the second (per reasoning explained in the 112b rejection above, second openings are considered to be the first openings) openings in the first tray (Brooke – planting pots 124 are directly held in access ports 122 in the 2nd insert 112; Fig. 11).
Regarding claim 16, Brooke as modified by Botman teaches the plant holder system of claim 15 (see above) and further comprising a plurality of the second structures (Brooke –planting pots 124 in 1st & 3rd inserts 112; Fig. 11), the plant holder system having a second configuration in which the second structures are respectively held in the second openings in the second tray (Brooke - planting pots 124 st & 3rd inserts 112; Fig. 11) and the first structures are respectively nested in the openings of the second structures (Brooke – planting pots 124 of 2nd insert 112 are nested as modified with Botman, in the openings of planting pots 124 of 1st & 3rd inserts 112 of Brooke). 
Regarding claim 17, Brooke as modified by Botman teaches the plant holder system of claim 1 (see above) and further comprising a plurality of the first structures (Brooke – planting pots 124 in 2nd insert 112; Fig. 11); and a plurality of the second structures (Brooke –planting pots 124 in 1st & 3rd inserts 112; Fig. 11); wherein the plant holder system has a configuration in which the second structures are respectively held in the second openings in the second tray (Brooke – planting pots 124 are held in access ports 122 in the 1st and 3rd inserts 112; Fig. 11) and the first structures are respectively nested in the openings of the second structures (Brooke – planting pots 124 of 2nd insert 112 are nested as modified with Botman, in the openings of planting pots 124 of 1st & 3rd inserts 112 of Brooke).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely fully on the embodiment of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument; However, the argument to claim 2 will be addressed because it pertains to Brooke.
Applicant argued that “Brooke does not suggest that tubes 65 support roots, and roots growing on and into “depth gauges, nutrient feed tubes, syphons, and temperature gauges” would be undesirable”.
In response, since tubes 65 are located near to the planting pots they would likely attract growing roots, also the structure of the tube would provide support to these roots. As the planting pots are removable, it would be obvious that a user would not want roots growing all over the internal components of the device, as removal of the plants at and advanced growth stage would be impeded by 
Applicant argued that “Brooke does not suggest that roots grow through the drainage holes in pots 69 or 70.”
In response, Brooke does not need to specifically teach that roots do grow through the drainage holes. Irrigation holes in the planting pots provide a large enough space for roots to grow through and it is obvious to one of ordinary skill in the art that roots are attracted to water sources and would continue to grow through small spaces to seek additional nutrients from surrounding areas.
Applicant argued that “Brooke further fails to teach or suggest the second structure comprises: a ring containing the opening shaped to directly hold the first structure; and a root support structure attached to the ring and positioned to hold roots extending through the bottom opening of the first structure”.
In response, as described in the rejection above, Brooke in view of Botman teaches the second structure comprises: a ring containing the opening (Brooke – see top of planting pot 124 which has a ring shape; Fig. 11) shaped to directly hold the first structure (nesting or directly holding concept as modified with Botman); and a root support structure (Brooke – bottom portion of planting pot 124; Fig. 11) attached to the ring and positioned to hold roots extending through the bottom opening of the first structure (functional recitation to which upon nesting the first structure, the root support structure can and does perform the intended function of to hold the roots extending through the bottom opening of the first structure).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to types of plant holding structures which share similar structural limitations to those described in the current application.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/K.A.B./Examiner, Art Unit 3643                 


/Son T Nguyen/Primary Examiner, Art Unit 3643